COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Charles R. Jones v. The State of Texas

Appellate case number:    01-18-01079-CR

Trial court case number: 1510058

Trial court:              179th District Court of Harris County

        Appellant has filed motions requesting that this Court (1) send appellant a copy of his pro
se response to counsel’s Anders brief, (2) allow appellant to amend his pro se response, (3) extend
the time for appellant to file his pro se response to 14 days from the granting of his motion, and
(4) waive any requirement that appellant file additional copies of his pro se response. The motions
are granted. The Clerk of this Court is directed to send appellant a copy of his pro se response.
Appellant’s amended pro se response is due within 14 days of the date of this order.


       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau_____
                                Acting individually

Date: ____June 18, 2019__